Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION 
This office action is in response to a communication received 1/26/2021, which amends claim 1, adds claims 40-67, and is hereby acknowledged. A Terminal Disclosure is also received, which overcomes the prior double patenting rejection.
Claims 1 and 40-67 have been examined and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2020 and 2/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
On pgs. 7-8 of the response, the applicant’s arguments that ‘Claim 1, as amended herein, recites, in part: “select at least one local network address from the block based at least in part on a negotiation with the remote device using the block of local network addresses that do not conflict with the reserved local network addresses.” Applicant respectfully submits that during the Examiner interview of September 28, 2020, Examiner Huang agreed that the amended feature above overcomes the current rejection under§ 102(e)’ have been fully considered and are persuasive. Upon further consideration, a new ground(s) of rejection is made in view of SHINTARO et al. (JP 2009171132 A).
Claim Rejections section below for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 57-58 and 63 are rejected under pre-AIA  35 USC 103 as being unpatentable over Hoover et al. (US 20110167475 A1) in view of SHINTARO et al. (JP 2009171132 A).
As for claim 1, Hoover teaches:
A system for automatically avoiding address conflicts when communicating securely over a public network between a local device, associated with a local network, and a remote device, located outside the local network (Various aspects of the invention relate to techniques for resolving address conflicts between network addresses for resources that are local to a client computer and network addresses for resources in a remote network: see [0011]), 
the system comprising: a network driver; and at least one processor ([Fig. 2, PROCESSING UNIT 203]) configured to (the client computer may employ a virtual network interface card (also known as a virtual network adapter or just virtual adapter) to act as a node of the remote network: see [0012]):
identify local network addresses on the local network reserved for use; identify a block of local network addresses that do not conflict with the reserved local network addresses (the client computer hosts a virtual private network tool that collects address information from the network interfaces of the client compute, including those being used/reserved (and those that are not used/reserved): see [0011]):
select at least one local network address from the block; assign, to the network driver, the selected at least one local network address as an address of the local device for use in communicating with the remote device securely over the public network; and communicate with the remote device using the network driver based on the assigned at least one local network address (An virtual IP address is selected for the virtual network adapter that will not conflict with the IP address of the physical network adapter being used by the client computer for use in establishing a virtual private network connection with a remote network: see [0011-0012]).
Hoover however does not explicitly teach:
select at least one local network address (from the block) based at least in part on a negotiation with the remote device using the block of local network addresses that do not conflict with the reserved local network addresses; 
In a similar field of endeavor, SHINTARO teaches 
the first home gateway negotiating with the remote home gateway to select a local network address that does not conflict with first reserved local network addresses on the first local network (The invention is to perform communications by reliably preventing the superimposition of a virtual address when virtually connecting LANs for one's home: see [Abstract].
a range of a virtual addresses when a session is established between the data relay equipment and the other data relay equipment, and determines the virtual address to be used in the network so as to avoid overlap with the received virtual address or the range of virtual addresses: see [Claim 4].
HGW(A)10 ... selects ... while avoid overlap with a virtual subnet under use in other VPN connection: see [0089].
when a session is established between HGW(A)10 and HGW(B)40, the virtual address or range of virtual addresses desired to be used mutually between HGW(B)40 is exchanged as virtual address information, and a virtual address that matches the mutual condition is decided. Thus. it is possible to exchange the virtual address information of one's own network and the virtual address information of the destination and judge whether there is an overlap with the virtual address information under connection, and as a result, upon N versus N connection, overlap in virtual address can be reliably prevented and communication can be carried out: see [0092].
In other words, the reference describes matters corresponding to "select at least one local network address from the block based at least in part on a negotiation with the remote device using the block of local network addresses that do not conflict with the reserved local network addresses" of present claim 1);
perform communications by reliably preventing the superimposition of a virtual address when virtually connecting LANs for one's home: see SHINTARO [Abstract].
Therefore Hoover and SHINTARO together teach claim 1.

As for claim 57, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein the at least one processor is configured to add the selected at least one remote network address to the reserved local network addresses (Identify addresses being used/reserved. An IP address is selected for the virtual network adapter that will not conflict with the IP address of the physical network adapter being used by the client computer: see Hoover [0011-0012].
In other words, the selected address cannot be used by the remote device, thus effectively added to the reserved list).


As for claim 58, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein the one or more processors are configured to remove selected at least one local network address from the reserved local network addresses when a communication session between the local device and the remote device ends (Identify addresses being used/reserved. An IP address is selected for the virtual network adapter that will not conflict with the IP address of the physical network adapter being used by the client computer: see Hoover [0011-0012].
In other words, when the communication session ends, the corresponding address is available for use, thus effectively removed from the reserved list).
Therefore Hoover and SHINTARO together also teach claim 58.

As for claim 63, since it contains similar limitations as in claim 1, the same rationale is used where applicable, and therefore Hoover and SHINTARO together also teach claim 63.

Claims 49-50 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover in view of SHINTARO further in view of Danford et al. (US 20090036111 A1).
As for claim 49, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein the remote device is a mobile device.
In a similar field of endeavor, Danford teaches:
a mobile device supporting virtual private network (the functionality of many mobile devices have been extended to include cellular and wireless local area network (WLAN) communications interfaces, as well as virtual private network (VPN) and other client applications: see [0003]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Danford for a mobile device supporting virtual private network. The teachings of Danford, when implemented in the Hoover/SHINTARO system, will enable the remote device being a mobile device. One of ordinary skill in the art would be motivated to utilize the teachings of Danford in the Hoover/SHINTARO system in order to support virtual private network in mobile devices: see Danford [0003].
Therefore Hoover, SHINTARO and Danford together teach claim 49.

As for claim 50, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein the network driver is a software module.
In a similar field of endeavor, Danford teaches:
assigning an IP address to a virtual network driver (Further to the applications that are installed on the actual mobile device, one or more virtual drivers may be installed in the virtual instance so that the virtual instance of the mobile can communicate with other devices. Examples of those virtual drivers are virtual network driver and virtual flash driver. Virtual network driver is installed along with other applications in the virtual instance so that the virtual instance can communicate with actual mobile device and other hosts (such as enterprise applications and the like). In this approach, the virtual network driver can be assigned an IP address to communicate in and out of the virtual instance: see [0063].
The virtual drivers become part of the software image on the mobile device: see [0057]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Danford for assigning an IP address to a virtual network driver. The teachings of Danford, when implemented in the Hoover/SHINTARO system, will enable the network driver being a software module. One of ordinary skill in the art would be motivated to utilize the teachings of Danford in the Hoover/SHINTARO system in order to support virtual private network in mobile devices: see Danford [0003].
Therefore Hoover, SHINTARO and Danford together also teach claim 50.

As for claim 64, since it contains similar limitations as in claim 50, the same rationale is used where applicable, and therefore Hoover, SHINTARO and Danford together also teach claim 64.

Claims 51-55, 59-62 and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover in view of SHINTARO further in view of Furukawa et al. (US 20090036111 A1).
As for claim 51, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein the network driver includes a first network driver for communicating securely and a second network driver, and the at least one processor is configured to assign the at least one local network address to the first network driver and not to the second network driver.
In a similar field of endeavor, Furukawa teaches a system that addresses the problem that “When multiple sites are to be connected via a virtual network such as a VPN, a conflict may occur between private addresses used in the sites.”
Additionally, Furukawa teaches:
a device including a virtual network driver and an associated virtual network address for communicating with devices in remote networks using VPN and a real network driver with a private network address for communitcating with devices in non-VPN networks (Refer to Fig. 1, Computer 220B includes both a real address of 10.0.0.1 and a virtual address of 30.0.0.1. The virtual address is mainly for use when communicating with computers in remote networks.: see [0063]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Furukawa for a device including a virtual network driver and an associated virtual network address for communicating with devices in remote networks using VPN and a real network driver 
Therefore Hoover, SHINTARO and Furukawa together teach claim 51.

As for claim 52, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein the local network addresses are private network addresses on the local network.
In a similar field of endeavor, Furukawa teaches:
the local network addresses being private network addresses on the local network (Fig. 1, local network address is 10.0.0.1: see [Fig. 1, Real network address for Computer 220B is 10.0.0.1]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Furukawa for the local network address being private network addresses on the local network. The teachings of Furukawa, when implemented in the Hoover/SHINTARO system, will enable the local network addresses being private network addresses on the local network. One of ordinary skill in the art would be motivated to utilize the teachings of Furukawa in the 
Therefore Hoover, SHINTARO and Furukawa together also teach claim 52.

As for claim 53, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein, to communicate securely, the at least one processor is configured to encrypt packets transmitted to the remote device over the public network.
In a similar field of endeavor, Furukawa teaches:
executing the VPN communication by means of IPsec to achieve secure communication (VPN service is a service which enables exclusive communication between a host or a site and another host or site via a public network such as the Internet: see [0005].
The VPN connection controller 120 executes the VPN communication by means of, for example, IPsec (Internet Protocol Security), which encrypts data for communication: see [0020]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Furukawa for executing the VPN communication by means of IPsec to achieve secure communication. The teachings of Furukawa, when implemented in the Hoover/SHINTARO system, will enable, to communicate securely, configuring the at least one processor to encrypt packets transmitted to the remote device over the public network. One of ordinary skill in the art would be motivated to utilize the teachings of Furukawa in the 
Therefore Hoover, SHINTARO and Furukawa together also teach claim 53.

As for claim 54, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein, to communicate securely, the at least one processor is configured to control the network driver to communicate with the remote device over the public network using a secure communication link.
In a similar field of endeavor, Furukawa teaches:
a host communicating with a remote host over the public network using a secure communication (VPN service is a service which enables exclusive communication between a host or a site and another host or site via a public network such as the Internet: see [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Furukawa for a host communicating with a remote host over the public network using a secure communication. The teachings of Furukawa, when implemented in the Hoover/SHINTARO system, will enable, to communicate securely, configuring the at least one processor to control the network driver to communicate with the remote device over the public network using a secure communication link. One of ordinary skill in the art would be motivated to utilize the teachings of Furukawa in the Hoover/SHINTARO 
Therefore Hoover, SHINTARO and Furukawa together also teach claim 54.

As for claim 55, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein, to communicate securely, the at least one processor is configured to control the network driver to communicate with the remote network device using a communication link over a virtual private network.
In a similar field of endeavor, Furukawa teaches:
a host communicating with a remote host over the public network using a communication link over a virtual private network (VPN service is a service which enables exclusive communication between a host or a site and another host or site via a public network such as the Internet: see [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Furukawa for a host communicating with a remote host over the public network using a communication link over a virtual private network. The teachings of Furukawa, when implemented in the Hoover/SHINTARO system, will enable, to communicate securely, configuring the at least one processor to control the network driver to control the network driver to communicate with the remote network device using a communication link over a virtual private network. One of ordinary skill in the art would be motivated to utilize the 
Therefore Hoover, SHINTARO and Furukawa together also teach claim 55.

As for claim 59, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein each of the local network addresses includes an IP address and network mask.
In a similar field of endeavor, Furukawa teaches:
each of the local network addresses including an IP address and network mask (see [Fig. 1, Fig. 1, LAN: 10.0.0.0/24 - every device connected to the LAN has the address of 10.0.0.x (x=1 to 255) and network mask of 255.255.255.0]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Furukawa for each of the local network addresses including an IP address and network mask. The teachings of Furukawa, when implemented in the Hoover/SHINTARO system, will enable each of the local network addresses including an IP address and network mask. One of ordinary skill in the art would be motivated to utilize the teachings of Furukawa in the Hoover/SHINTARO system in order to provide support for virtual private network connections: see Furukawa [Abstract].
Therefore Hoover, SHINTARO and Furukawa together also teach claim 59.

As for claim 60, it has been established that Hoover and SHINTARO together teach claim 1.

wherein the one or more processors are further configured to use a network address translator to translate the selected at least one local network address to a private address of the local device on the local network.
In a similar field of endeavor, Furukawa teaches:
using a network address translator to translate the selected at least one local network address to a private address of the local device on the local network (The VPN connection controller 120 has an NAT (Network Address Translator) unit 124. The NAT unit 124 refers to a conversion rule 126 and converts between the real IP address (that is, the original private IP address) and the virtual IP address for the source and destination IP addresses: see [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Furukawa for using a network address translator to translate the selected at least one local network address to a private address of the local device on the local network. The teachings of Furukawa, when implemented in the Hoover/SHINTARO system, will enable using a network address translator to translate the selected at least one local network address to a private address of the local device on the local network. One of ordinary skill in the art would be motivated to utilize the teachings of Furukawa in the Hoover/SHINTARO system in order to provide support for virtual private network connections: see Furukawa [Abstract].
Therefore Hoover, SHINTARO and Furukawa together also teach claim 60.

As for claim 61, it has been established that Hoover and SHINTARO together teach claim 1. 
As shown in the above, Hoover and SHINTARO together teach the one or more processors are further configured to perform one or more of the identification, assignment, and negotiation operations when a local device communicates with a remote device.
Hoover and SHINTARO together do not explicitly teach:
wherein the one or more processors are further configured to perform one or more of the identification, assignment, and negotiation operations in response to a name service request for a name corresponding to the remote device.
In a similar field of endeavor, Furukawa teaches:
a local device requesting for a name corresponding to a remote device using VPN technologies (VPN routers 100A, 100B, and 100C are provided in sites A, B, and C, respectively. The VPN routers 100A, 100B, and 100C are connected to the Internet 300. The VPN routers 100A, 100B, and 100C are also connected to LANs 200A, 200B, and 200C of the sites A, B, and C, respectively. A computer 220A and a master DNS (Domain Name System) 240A are connected to the LAN 200A, and a computer 220B and a master DNS 240B are connected to the LAN 200B: see [0020].
In this system, the virtual IP address which is automatically assigned is reflected in the DNS (Domain Name System) so that the virtual IP address can be resolved from the host name of the computer: see [0026]).

Therefore Hoover, SHINTARO and Furukawa together also teach claim 61.

As for claim 62, it has been established that Hoover and SHINTARO together teach claim 1.
Hoover and SHINTARO together do not explicitly teach:
wherein the communication with the remote device is a host-to-host connection or a host-to-network connection.
In a similar field of endeavor, Furukawa teaches:
a host communicating with a remote host using a VPN connection (VPN service is a service which enables exclusive communication between a host or a site and another host or site via a public network such as the Internet: see [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Furukawa for a host k. One of ordinary skill in the art would be motivated to utilize the teachings of Furukawa in the Hoover/SHINTARO system in order to provide support for virtual private network connections: see Furukawa [Abstract].
Therefore Hoover, SHINTARO and Furukawa together also teach claim 62.

As for claim 65, since it contains similar limitations as in claim 51, the same rationale is used where applicable, and therefore Hoover, SHINTARO and Furukawa together also teach claim 65.

As for claim 66, since it contains similar limitations as in claim 53, the same rationale is used where applicable, and therefore Hoover, SHINTARO and Furukawa together also teach claim 66.

As for claim 67, since it contains similar limitations as in claim 59, the same rationale is used where applicable, and therefore Hoover, SHINTARO and Furukawa together also teach claim 67.

Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Hoover in view of SHINTARO and Furukawa further in view of Fujimoto et al. (US 20040054902 A1).
As for claim 56, it has been established that Hoover, SHINTARO and Furukawa together teach claim 55.
Hoover, SHINTARO and Furukawa together do not explicitly teach:
wherein, for the communication link over the virtual private network, the at least one processor is configured to encapsulate at least one of a private address of the local device or a private address of the remote device with the selected at least one local network address and to encrypt the at least one of the private address of the local device or the private address of the remote device.
In a similar field of endeavor, Fujimoto teaches:
the system using IPsec to provide both encryption and encapsulation functions to local/remote addresses and the data (VPN service is a service which enables exclusive communication between a host or a site and another host or site via a public network such as the Internet: see [0005].
The VPN router 100A encapsulates the packet in accordance with a VPN method such as IPsec (the tunnel mode of which encrypts both local/remote addresses and data), and transmits the encapsulated packet to the VPN router 100B tunneling through the Internet 300. Upon receipt of the encapsulated packet, the VPN router 100B decapsulates the capsule, and determines that the source and destination of the original packet obtained as a result of the decapsulation match a pair consisting of the local-side selector (inbound) and the remote-side selector of the VPN connection setting information 122 of the VPN router 100B: see [0029]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fujimoto for the system 
Therefore Hoover, SHINTARO, Furukawa and Fujimoto together teach claim 56.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deutsch et al. (US 20140181248 A1) teaches a system that allows devices on one network to communicate with devices on remote networks, wherein each network interface be assigned an IP address that is unique across the entire Internet, wherein client software is installed on a local networked device that would allow it to function as part of a "Virtual Private Network" (VPN), in which the local device is allowed to act as if it is a member of the remote network, wherein using such a VPN system the local host is assigned an IP address on the remote network and all traffic to and from hosts on 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEN-LIANG HUANG whose telephone number is (571)272-4883.  The examiner can normally be reached on Monday - Thursday, 7:30AM - 5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C. H./
Examiner, Art Unit 2458


/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458